In an action by a purchaser from the defendant of an undivided share in a bond, secured by a mortgage, for damages resulting from the alleged failure of defendant to collect the indebtedness and to enforce the obligations set forth in an instrument guaranteeing payment of principal and interest, order denying motion of defendant to dismiss the complaint, pursuant to rule 113 of the Rules of Civil Practice, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.